  Case 3:20-cv-00609-MHL Document 14 Filed 01/07/21 Page 1 of 2 PageID# 59




                       UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF VIRGINIA
                            RICHMOND DIVISION


MILES SAGE,

                   Plaintiff,                    CIVIL ACTION NO.:
v.                                               3:20-cv-00609-MHL

CAPITAL ONE BANK, N.A.,

                   Defendant.




       NOTICE IS HEREBY GIVEN that Plaintiff Miles Sage (“Plaintiff”) and

Defendant Capital One Bank (USA), N.A., have settled all claims between them in this

matter. The parties are in the process of completing the final settlement documents and

expect to file a Stipulation for Dismissal with Prejudice within the next forty-five (45)

days. Plaintiff requests that the Court vacate all pending deadlines and hearings in this

matter as to Defendant Capital One Bank (USA), N.A. Plaintiff also requests that the

Court retain jurisdiction for any matters related to completing and/or enforcing the

settlement.



                                                  RESPECTFULLY SUBMITTED,

                                                  MILES SAGE

DATED: January 7, 2021                            By: /s/
                                                  Susan M. Rotkis (VSB: 40693)
                                                  PRICE LAW GROUP, APC


                                           -1-
  Case 3:20-cv-00609-MHL Document 14 Filed 01/07/21 Page 2 of 2 PageID# 60




                                                 382 S. Convent Ave.
                                                 Tucson, AZ 85701
                                                 T: (818) 600-5533
                                                 F: (818) 600-5433
                                                 E: susan@pricelawgroup.com
                                                 Attorneys for Plaintiff,
                                                 Miles Sage




                           CERTIFICATE OF SERVICE

      I hereby certify that on January 7, 2021, I electronically filed the foregoing with

the Clerk of the Court using the CM/ECF System which will then send a notification of

such filing (NEF) to the following:


                                  John D. Sadler
                                  BALLARD SPAHR LLP
                                  1909 K Street, 12th Floor
                                  Washington, DC 20006-1157
                                  Email: sadlerj@ballardspahr.com
                                  Attorney for Defendant,
                                  Capital One Bank (USA), N.A.


By:         /s/___________
Susan M. Rotkis (VSB: 40693)
PRICE LAW GROUP, APC
382 S. Convent Ave.
Tucson, AZ 85701
T: (818) 600-5533
F: (818) 600-5433
E: susan@pricelawgroup.com
Attorneys for Plaintiff,
Miles Sage



                                           -2-
